              Case 2:18-cv-01543-JLR Document 177 Filed 05/13/19 Page 1 of 5




 1                                                          THE HONORABLE JAMES L. ROBART
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                             UNITED STATES DISTRICT COURT
14                            WESTERN DISTRICT OF WASHINGTON
15                                      AT SEATTLE
16
17    BOMBARDIER INC.,
18                                                     2:18-cv-1543 JLR
19                          Plaintiff,
20                                                     DECLARATION OF STEPHEN PORTER
      v.                                               IN SUPPORT OF DEFENDANT
21
22                                                     MITSUBISHI AIRCRAFT
23    MITSUBISHI AIRCRAFT                              CORPORATION’S OPPOSITION TO
24    CORPORATION, MITSUBISHI                          BOMBARDIER, INC.’S MOTION FOR
25    AIRCRAFT CORPORATION AMERICA,                    PRELIMINARY INJUNCTION
26    INC., et al.,
27
28                                                     FILED UNDER SEAL
29
                            Defendants.
30
31
32
                   I, Stephen Porter, declare as follows:
33          1.     I am a Senior Paralegal employed by Perkins Coie LLP (“Perkins Coie”). I work
34
35   at Perkins Coie’s Seattle, Washington office (1201 Third Avenue Suite 4900, Seattle,
36
37   Washington, 98101). I have worked at Perkins Coie since 1996.
38
39          2.     At Perkins Coie, my responsibilities include using databases to research document
40
41   productions and depositions, reviewing client documents for responsiveness and privilege prior
42
43   to productions, and coordinating with vendors and in-house technical staff regarding document
44
45   and deposition databases, among other duties.
46
47          3.     I work with the legal team that represents Mitsubishi Aircraft Corporation
48
49   (“MITAC”) in the above-captioned matter. I was advised that Bombardier had alleged that
50
51
     DECL. OF STEPHEN PORTER IN SUPPORT OF DEFENDANT
     MITAC’S RESPONSE TO PLAINTIFF’S MOTION FOR PRELIM.                                 Perkins Coie LLP
                                                                                   1201 Third Avenue, Suite 4900
     INJUNCTION (NO. 18-CV-1543 JLR) – 1                                             Seattle, WA 98101-3099
                                                                                       Phone: 206.359.8000
                                                                                        Fax: 206.359.9000
                 Case 2:18-cv-01543-JLR Document 177 Filed 05/13/19 Page 2 of 5




 1   eleven documents had been misappropriated and that those documents contained alleged trade
 2
 3   secrets.
 4
 5              4.   I understand Bombardier provided the file names and .pdf versions of the eleven
 6
 7   documents to Perkins Coie. I was provided access to .pdf copies of the documents and I
 8
 9   familiarized myself with them.
10
11              5.   I was asked to review a collection of MITAC files for the eleven allegedly
12
13   misappropriated documents. The initial database that I reviewed contained files that Perkins
14
15   Coie received from KLDiscovery, an e-discovery vendor. I understand KLDiscovery created the
16
17   database based on data provided from MITAC based on an internal search of its files listings
18
19   from its file servers (referred to herein as “Database I” for convenience) using keyword and/or
20
21   portions of keywords based on the file names of the eleven identified documents. To my
22
23   knowledge, MITAC collected the files for purposes of determining whether the eleven identified
24
25   documents were on its servers, but neither KLDiscovery or MITAC internal technical support
26
27   employees had access to the eleven identified documents.
28
29              6.   I viewed the files in Database I in Relativity, an e-discovery software platform. I
30
31   worked on the project with Michael T. Swick, an e-discovery attorney who also works for
32
33   Perkins Coie. Mr. Swick has worked at Perkins Coie since 2016. To my knowledge, Mr. Swick
34
35   is fluent in Japanese. I understand Mr. Swick also viewed the eleven identified documents. I
36
37   understand that Mr. Swick familiarized himself with the eleven documents. The eleven
38
39   documents were not in Database I.
40
41              7.   I was asked to review a second collection of MITAC files for the eleven allegedly
42
43   misappropriated documents. The collection contained files that Perkins Coie received access to
44
45   from KLDiscovery, an e-discovery vendor. I understand that this set of data contained the
46
47   emails and email attachments from the corporate email folders of two MITAC employees and
48
49   Defendants in this matter (Marc Delarche and Keith Ayre), and a third MITAC employee
50
51   mentioned in the First Amended Complaint (Andrius Knystautas) (referred to herein as
     DECL. OF STEPHEN PORTER IN SUPPORT OF DEFENDANT                              Perkins Coie LLP
     MITAC’S RESPONSE TO PLAINTIFF’S MOTION FOR                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
     PRELIM. INJUNCTION (NO. 18-CV-1543 JLR) – 2                                Phone: 206.359.8000
                                                                                       Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 177 Filed 05/13/19 Page 3 of 5




 1   “Database II” for convenience). To my knowledge, MITAC had KLDiscovery collect the email
 2
 3   folders for purposes of determining whether the eleven identified documents were in the folders,
 4
 5   but neither KLDiscovery or MITAC internal technical support employees had access to the
 6
 7   eleven identified documents.
 8
 9          8.      I viewed the emails and attachments in Database II in Relativity. I worked on the
10
11   project with Michael T. Swick. All emails and attachments from the Gmail, Yahoo, AOL, Me,
12
13   Hotmail, and iCloud email domains were reviewed. In addition, targeted searches of Database II
14
15   were conducted using search terms derived from the file names of the eleven documents. The
16
17   eleven documents were not located in Database II.
18
19          9.      I was asked to review a third collection of MITAC files for the eleven allegedly
20
21   misappropriated documents. The third collection contained files that Perkins Coie received
22
23   access to from KLDiscovery, an e-discovery vendor. I understand that the database contained
24
25   the emails and email attachments from the corporate email folders of all former Bombardier
26
27   employees now employed by MITAC (referred to herein as Database III for convenience). To
28
29   my knowledge, MITAC had KLDiscovery collect these email folders for purposes of
30
31   determining whether the eleven identified documents were in the folders, but neither
32
33   KLDiscovery or MITAC internal technical support employees had access to the eleven identified
34
35   documents. There are 47,796 documents in Database III.
36
37          10.     I viewed the emails and attachments in Database III in Relativity. I worked on the
38
39   project with Michael T. Swick. Targeted searches of Database III were conducted using search
40
41   terms derived from the file names of the eleven documents.
42
43          11.     As of this filing, we have inspected 27,251 documents in Databases I, II, and III
44
45   and compared them to the eleven allegedly misappropriated documents. Not a single copy of the
46
47   eleven documents has been located in any of the three databases. Unless otherwise stated, I have
48
49   personal knowledge of all facts stated in this declaration and, if called to, could and would testify
50
51   competently thereto.
     DECL. OF STEPHEN PORTER IN SUPPORT OF DEFENDANT                                   Perkins Coie LLP
     MITAC’S RESPONSE TO PLAINTIFF’S MOTION FOR                                   1201 Third Avenue, Suite 4900
                                                                                    Seattle, WA 98101-3099
     PRELIM. INJUNCTION (NO. 18-CV-1543 JLR) – 3                                      Phone: 206.359.8000
                                                                                       Fax: 206.359.9000
           Case 2:18-cv-01543-JLR Document 177 Filed 05/13/19 Page 4 of 5




 1

 2
 3
 4   I declare under penalty of perjury under the laws of the United   States
 5   that the foregoing is true and correct
 6
 7
 8
            Executed
                       ^tSA/'//9
                                   /Uafl,'ort   this 13th day of May 201e.
 9
10
1l
l2                                                   Stephen Porter
13
t4
15
t6
t7
l8
t9
20
2l
22
23
24
25
26
27
28
29
30
3l
32
JJ
34
35
36
JI
38
39
40
41
42
43
44
45
46
47
48
49
50
51

     DECL. OF STEPHEN PORTER IN SUPPORT OF DEFENDANT                                 Perkins Coie LLP
     MITAC'S RESPONSE TO PLAINTIFF'S MOTION FOR                                 l20l ThirdAvenue, Suite 4900
     pRELrM. TNJUNCTION (NO. 18-CV-1s43 JLR) - 4                                  Seattle,   WA
                                                                                              98101-3099
                                                                                    Phone: 206.359.8000
                                                                                     Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 177 Filed 05/13/19 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE
 2
 3          I certify under penalty of perjury that on May 13, 2019, I electronically served the
 4
 5   foregoing via email.
 6
 7
 8          DATED this 13 day of May, 2019.
 9                                                      s/Mary Z. Gaston
10                                                      Mary Z. Gaston, WSBA No. 27258
11                                                      Perkins Coie LLP
12                                                      1201 Third Avenue, Suite 4900
13                                                      Seattle, WA 98101-3099
14                                                      Telephone: 206.359.8000
15                                                      Facsimile: 206.359.9000
16                                                      E-mail: MGaston@perkinscoie.com
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                          Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                          1201 Third Avenue, Suite 4900
     (NO. 18-CV-1543 JLR) – 1                                                          Seattle, WA 98101-3099
                                                                                         Phone: 206.359.8000
                                                                                          Fax: 206.359.9000
